Exhibit 10.22

[logo.jpg]
 
500 Expressway Drive South
Brentwood, NY 11717
Phone: 631.231.4600
Fax: 631.404.3899
www.medical-action.com









June 14, 2012




Mr. Rick Setian
[_____________]
[_____________]


Dear Rick,


As approved by Paul D. Meringolo, CEO & President, and the Board of Directors, I
am providing you with a summary of your Fiscal Year 2013 compensation program as
an Executive Officer and member of the Executive Leadership Team:


·  
Effective July 1, 2012 your new title will be President & General Manager –
Custom Procedure Trays/OR Products

·  
Base Salary - $11,538.46 bi-weekly to be effective July 1, 2012 (Subject to
applicable taxes)

·  
Salary adjustment of $10,020 per month to be paid on the last payroll of each
month in FY’13. (Effective July 2012 and subject to applicable taxes) You must
be employed at the time of payment to be eligible

·  
Bonus Opportunity at 50% of base upon achievement of $12.7M in Operating Income

·  
20,000 Restricted Shares granted upon achievement of $15M in Operating Income

·  
Car allowance of $15,000 per year



Your leadership and dedication to our Values in Action will allow us to achieve
our goals in FY’13.  Please sign and return this document to me at your earliest
convenience.


Sincerely,


/s/ Laurie Darnaby
Laurie Darnaby, SPHR
Vice President of Human Resources




/s/ Rick
Setian                                                                          
                                                        03/11/2013
Rick Setian, President & General Manager
-                                                                                Date
Custom Procedure Trays/OR Products